Citation Nr: 1047963	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-08 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1. Entitlement to service connection for colon cancer, to include 
as due to herbicide exposure.

2. Entitlement to service connection for bilateral renal cancer, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1970.
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in January 2008 by the 
Department of Veterans Affairs (VA) Hartford Regional Office (RO) 
in Newington, Connecticut. The rating decision denied the 
Veteran's claims for entitlement to service connection for kidney 
and colon cancers.


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during his 
period of service, as shown by records in his military personnel 
file; therefore exposure to herbicides is presumed.

2. The preponderance of the evidence is against a finding that 
colon cancer is etiologically related to service.

3. The preponderance of the evidence is against the finding that 
bilateral renal cancer is not etiologically related to service.


CONCLUSIONS OF LAW

1. Colon cancer was not incurred in or aggravated by active 
service or related to an incident of service nor may it be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309 (2010). 

2. Bilateral renal cancer was not incurred in or aggravated by 
active service or related to an incident of service nor may it be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply. This includes statutes enacted by 
Congress and published in Title 38, United States Code 
("38 U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations 
("38 C.F.R.") and the precedential rulings of the Court of 
Appeals for the Federal Circuit (as noted by citations to "Fed. 
Cir.") and the Court of Appeals for Veterans Claims (as noted by 
citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration. Its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) 
(implementing the cited statute); see also Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990) (The Board's statement of reasons and bases 
for its findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the claimant 
to understand the precise basis for the Board's decision, as well 
as to facilitate review of the decision by courts of competent 
appellate jurisdiction. The Board must also consider and discuss 
all applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). VA also 
has a duty to assist the Veteran in obtaining evidence necessary 
to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2010).

First, VA has met its duty to notify the Veteran. VA sent the 
Veteran a VCAA notice letter in May 2007, explaining what 
evidence the Veteran could submit to show exposure to herbicides 
and current diagnoses of his cancers, how to submit this 
evidence, what evidence was already of record and what evidence 
VA was responsible for obtaining, what the evidence must show, 
and how VA determines a disability rating and effective date for 
a claim. The Veteran received this information before his claim 
was adjudicated in January 2008.

Second, VA has met its duty to assist the Veteran. The Veteran's 
service treatment records and full military personnel were 
associated with the claims file. VA has obtained all available 
and relevant records identified by the Veteran. In January 2009, 
VA also sent the Veteran's claims file for a medical opinion by a 
VA physician, who supported his opinions with published medical 
research, copies of which are included in the claims file. 

The Veteran's representative has asked that the Board review the 
findings of an Admiral E.R. Zumwalt, Jr., who, the Veteran's 
representative claims, set forth a list in May 1990 of 
presumptive diseases due to exposure to herbicides. The law does 
not allow the Board to establish a presumptive condition based on 
external findings; presumptive conditions are set forth by 
federal regulations and listed at 38 C.F.R. § 3.309(e) (2010). VA 
may still award service connection due to herbicide exposure for 
conditions other than those listed in 38 C.F.R. § 3.309(e) so 
long as the Board finds that the evidence of record includes the 
following required elements of a service-connection claim: (1) 
in-service exposure (presumptive or documented), (2) a current 
diagnosis, and (3) competent and credible medical evidence 
establishing a connection between the two. See 38 C.F.R. § 3.303, 
3.304.

The Veteran's representative also asks that the Board 
specifically consider entitlement to service connection due to 
possible exposure to all chemicals other than herbicides while in 
service. Because no evidence of such exposures is of record, VA's 
duty to assist is not triggered for these contentions, and the 
Board finds the record does not support them. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (determining that VA must 
provide an examination when there is a current diagnosis and 
competent evidence indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service, but there is not sufficient medical evidence of record 
for the [VA] to make a decision on the claim). 

Neither the Veteran nor his representative have identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained. Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim. See Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

Service Connection

Because the Veteran has submitted identical evidence as to the 
etiology of both cancers, which were both diagnosed in February 
2007, the Board reviews the claims together. The Board finds that 
the preponderance of the evidence is against a finding that the 
Veteran's cancers are etiologically related to service, including 
as due to herbicide exposure. See 38 C.F.R. § 3.303, 3.304, 
3.307, 3.309; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany, 9 Vet. App. at 519.

Generally, in order for a veteran to prevail on the merits for a 
service-connection claim, the Board must find (1) medical 
evidence of current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain chronic disabilities, to include malignant tumors, are 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Even if the disease is not diagnosed during the presumptive 
period, a veteran can still receive presumptive service 
connection by showing, through acceptable medical or lay 
evidence, characteristic manifestations of the disease to the 
required degree during the presumptive period of one year, 
followed without unreasonable time lapse by definite diagnosis. 
Symptomatology shown in the prescribed period may have no 
particular significance when first observed, but in the light of 
subsequent developments it may gain considerable significance. 
Cases in which a chronic condition is shown to exist within a 
short time following the applicable presumptive period, but 
without evidence of manifestations within the period, should be 
developed to determine whether there was symptomatology which in 
retrospect may be identified and evaluated as manifestation of 
the chronic disease to the required degree. 38 C.F.R. § 3.307(c).

A veteran who served in-country or in certain offshore waters in 
the Republic of Vietnam (or whose conditions of service involved 
duty or visitation in the Republic of Vietnam) during the period 
beginning on January 9, 1962 and ending on May 7, 1965 shall be 
presumed to have been exposed during such service to certain 
herbicide agents, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a)(6), (d) (2010). 

The following diseases, if manifest to a degree of 10 percent or 
more at any time after service, shall be service-connected if 
herbicide exposure is presumed, even though there is no record of 
such disease during service: AL amyloidosis, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocyte leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e). The term "soft-tissue sarcoma" includes the 
following: adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma, rhabdomyosarcoma, ectomesenchymoma, 
angiosarcoma, proliferating angioendotheliomatosis, malignant 
glomus tumor, malignant hemangiopericytoma, synovial sarcoma, 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, malignant mesenchymoma, malignant granular cell 
tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear 
cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's 
sarcoma, congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma. Id.

Chloracne or other acneform disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed to an 
herbicide agent during active service. 38 C.F.R. 
§ 3.307(a)(6)((ii) (2010). 

The Board must determine the value of all evidence submitted, 
including lay and medical evidence. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally 
involves a 3-step inquiry. First, the Board must determine 
whether the evidence comes from a "competent" source. The Board 
must then determine if the evidence is credible, or worthy of 
belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible). The 
third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159. Lay 
evidence may be competent and sufficient to establish a diagnosis 
of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., the condition is simple, for example, a 
broken leg);

(2) a layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding 
that a medical opinion was not required to prove a nexus between 
a service-connected mental disorder and a drowning that resulted 
in a Veteran's death, when the Veteran's widow claimed the 
Veteran committed suicide due to the service-connected mental 
disorder). 

In ascertaining the competency of lay evidence, the courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997). In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation." See, e.g., Barr, 21 Vet. App. 303 (concerning 
varicose veins); see also Jandreau, 492 F. 3d 1372 (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat 
feet). Laypersons have also been found to not be competent to 
provide evidence in more complex medical situations. See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning 
rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 
38 C.F.R. § 3.159(a)(1) (2010). 

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value. In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

Neither colon nor renal cancer is included in the list of 
conditions presumptively tied to herbicide exposure in the 
Republic of Vietnam under 38 C.F.R. § 3.309(e). Therefore, VA 
cannot grant service connection on a presumptive basis.

Neither cancer was diagnosed or treated in service, and the 
Veteran's service treatment records are void for any colon or 
renal cancer or concerns of cancer. See 38 C.F.R. §§ 3.303, 
3.304. Both cancers were first identified in January 2007 and 
confirmed as cancer by pathology reports in February 2007. In 
private treatment records associated with the claims file, there 
is no mention of a connection between the cancers and military 
service. Furthermore, in a March 2007 compensation and pension 
application, the Veteran asserted that the cancers began in 
February 2007.

The evidence of record includes an August 2008 letter from the 
Veteran to a Dr. Zarif, asking the doctor to write a letter on 
the Veteran's behalf. In this letter, the Veteran states, "My 
claims representative has requested that you use the following 
language in your letter: 'It is most likely that [the Veteran's] 
cancer was associated with chemicals which were used in 
Vietnam." 

Two such letters are included in the claims file, though no 
letter from Dr. Zarif can be found. In August 2008, Dr. Chang 
wrote a letter, stating the following, in part:

[The Veteran] is a Vietnam Veteran and he 
has been exposed to chemical agents during 
his tour of duty in Vietnam. Given his 
extremely unusual presentation of multiple 
relatively rare malignancies, it is most 
likely that his cancers are associated with 
chemicals which he has been exposed to 
during his tour of duty in Vietnam. Based 
on his medical history, his claims for 
benefits are most worthy of consideration" 

In November 2008, Dr. Kim wrote a letter, stating:

I have learned that [the Veteran] served in 
the Vietnam War and at that time had a 
significant exposure to agent orange and 
other chemical agents. Given his multiple 
malignancies, it is most likely that these 
cancers are a result from that exposure. 
Because of this, his claims for benefits 
should be considered very highly.

Although these physicians are competent to state these opinions, 
and although the opinions do rely on some medical evidence-that 
the Veteran has multiple rare malignancies-the credibility of 
the statements that "it is most likely" that the Veteran's 
cancers are related to exposure to herbicides in service is in 
question. 

The Veteran sent a letter to Dr. Zarif, requesting that the 
doctor state that "it is most likely" his cancers are related 
to service, not asking the doctor to state whether his cancers 
are related to service. Although Dr. Zarif did not submit a 
letter to this effect, the two letters of record contain similar 
language to that requested in the Veteran's August 2008 letter to 
Dr. Zarif and similar language to each other. Each uses the 
phrase "it is most likely" and each refers to multiple 
malignancies as the medical basis for this opinion. As such, the 
Board is not able to grant service connection based on these 
opinions alone; they are not of significant probative value in 
determining whether the Veteran's cancers are related to in-
service exposure to herbicides.

In January 2009, VA sent the Veteran's claims file to a VA 
physician to obtain an opinion as to whether the Veteran's colon 
and/or renal cancers are related to active service. The physician 
examined the Veteran's claims file, which included the letters 
from Drs. Chang and Kim. The physician identified no evidence of 
kidney or colon cancer treatment or diagnosis in service. The 
physician referred to multiple published studies, which have been 
associated with the claims folder and which state that medical 
research does not support a connection between colon or renal 
cancer and exposure to dioxin (a toxic ingredient found in Agent 
Orange used during the Vietnam War). The physician stated that 
all studies demonstrated no significant increase in colon cancer 
with exposure to dioxin, that Vietnam War veterans with presumed 
other exposures did not have higher incidence of colon cancer, 
and that no animal studies have reported an increased incidence 
of colorectal cancer after exposure to herbicides. Based on this 
evidence, a committee, which published the 2006 update of 
Veterans and Agent Orange for the National Institute of Medicine, 
concluded that there is inadequate or insufficient evidence to 
determine whether there is an association between the exposure to 
herbicides and colorectal cancer. The physician stated that 
similar results and conclusions were reached as to renal cancer. 
In conclusion, the physician determined that it was less likely 
than not that the Veteran's cancers were related to exposure to 
dioxin or other chemicals while deployed in Vietnam.

Upon independent review of the sections of Veterans and Agent 
Orange associated with the claims file, the Board finds that the 
physician's reading of the medical evidence is both competent and 
credible. The Board finds that the January 2009 medical opinion 
is adequate for purposes of adjudication because the physician 
reviewed all medical and lay evidence of record, set forth an 
opinion to the question of whether the Veteran's cancers were 
related to any incident of service, and supported his opinion 
with competent medical evidence. The fact that copies of the 
medical evidence supporting the physician's opinion were included 
with the physician's report adds to its credibility. Because of 
these facts, this opinion is of significant probative value in 
determining whether the Veteran's cancers are related to in-
service exposure to herbicides. 

While the evidence of record shows that the Veteran currently has 
colon and renal cancer and that he was presumptively exposed to 
herbicides in service, the preponderance of the medical evidence 
indicates that the Veteran's current cancers are not related to 
exposure to herbicide in service or to any other in-service 
exposure or occurrence. See Alemany, 9 Vet. App. at 519. The 
evidence of record does not demonstrate any connection between 
any current disability and any in-service occurrence, which is a 
required element of service connection. See 38 C.F.R. § 3.303. 
Accordingly, the claims for service connection are denied.


ORDER

Service connection for colon cancer, to include as due to 
herbicide exposure, is denied.

Service connection for bilateral renal cancer, to include as due 
to herbicide exposure, is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


